            Case 5:18-cv-00966-FB Document 12 Filed 10/18/18 Page 1 of 5


                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

NIKOLAY RASTORGUEV,                           §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §
DAVID SEPIACHVILI,                            §      Civil Action No. 5:18-cv-00966-FB
DAVID A. SEPIASHVILI,                         §
ATERRA EXPLORATION, LLC,                      §
SOUTHTEX ENERGY CORP.,                        §
LEVEL ONE ADVISORS, INC., and                 §
TIGHT ROCK COMPANY, LLC,                      §
                                              §
       Defendants.                            §

                        RESPONSE TO MOTION TO DISMISS

       Plaintiff Nikolay Rastorguev files this response in opposition to Defendants’

Motion to Dismiss and states as follows:

       1.      Rastorguev sues for allegedly fraudulent sales of oil and gas investments.

Defendants move to dismiss. The motion is premised on an unsupported and inaccurate

assertion that “The transactions between Plaintiff and Defendants do not arise from any

transactions in securities, as defined in the Exchange Act, and there is, therefore, no basis

of jurisdiction of the subject matter of this case in this Court ….” Motion ¶4. The

motion contains no analysis, case law, or reference to the Complaint including the claims

set out below. See Local Rule CV-7(d)(1). The motion is not correct and should be

denied.

       2.      Rastorguev alleges that he was induced by fraud into investing in a Special

Purpose Loan Agreement to fund the purchase of an oil and gas lease, with profits to

RESPONSE TO MOTION TO DISMISS - Page 1
1563850
           Case 5:18-cv-00966-FB Document 12 Filed 10/18/18 Page 2 of 5


come solely from the efforts of the promoter Defendants. Complaint ¶¶20-26 and Ex. A

Sections 2.2 (Purpose of the Loan), 3.1-3.2 (Management). In return for his investment

Rastorguev was promised 7% interest, 53% of the net proceeds if the lease was sold, and

a participation in the lease if it was developed by drilling. Id. at, Ex. A Sections 2.3

(Consideration for the Loan) and 4.1B (division of Net Proceeds). Section 9.16 of the

agreement states in part that “The parties are ‘accredited investors’ as defined in

Regulation D promulgated pursuant to the Securities Act.”

      3.      Rastorguev also alleges that he was induced by fraud into purchasing 500

shares of common stock in a new company called SouthTex Energy Corporation.

Complaint ¶¶30-36 and Ex. D. The stated purpose of the venture was to purchase oil and

gas wells and develop them by water flushing or hydraulic fracturing. Id. at Ex. D p. 2

(Project). As with the Special Purpose Loan Agreement, profits were to come solely

from the efforts of the promoter Defendants. Id. at Ex. D, pp. 5-6 (Management).

      4.      The Exchange Act defines a security as follows:

              The term "security" means any note, stock, treasury stock, security
              future, security-based swap, bond, debenture, evidence of
              indebtedness, certificate of interest or participation in any profit-
              sharing agreement, collateral-trust certificate, preorganization
              certificate or subscription, transferable share, investment contract,
              voting-trust certificate, certificate of deposit for a security, fractional
              undivided interest in oil, gas, or other mineral rights, any put, call,
              straddle, option, or privilege on any security, certificate of deposit,
              or group or index of securities (including any interest therein or
              based on the value thereof), or any put, call, straddle, option, or
              privilege entered into on a national securities exchange relating to
              foreign currency, or, in general, any interest or instrument
              commonly known as a "security," or any certificate of interest or
              participation in, temporary or interim certificate for, receipt for,
              guarantee of, or warrant or right to subscribe to or purchase, any of
              the foregoing.

RESPONSE TO MOTION TO DISMISS - Page 2
1563850
            Case 5:18-cv-00966-FB Document 12 Filed 10/18/18 Page 3 of 5



15 U.S.C. § 77b(1)(emphasis added).

       5.      “[C]ommon stock is the quintessence of a security.” Reves v. Ernst &

Young, 494 U.S. 56, 62, 110 S. Ct. 945, 950 (1990). The SouthTex stock is also a

security because it gave Rastorguev an undivided interest in the oil and gas rights being

purchased and developed by SouthTex.

       6.      The Special Purpose Loan Agreement is presumed to be a security. Id. at

65. The presumption may be rebutted only by a showing that the note bears a strong

resemblance to one of the enumerated categories of instrument found by courts not to be

securities, or a showing that another category of exempt loans should be recognized. Id.

at 67; Trust Co. v. N.N.P. Inc., 104 F.3d 1478, 1489 (5th Cir. 1997). The motion offers

no evidence or showing to rebut the presumption.

       7.      The Special Purpose Loan Agreement also satisfies the Reves “family

resemblance” test for a security. As to the motivations of the parties: “If the seller's

purpose is to raise money for the general use of a business enterprise or to finance

substantial investments and the buyer is interested primarily in the profit the note is

expected to generate, the instrument is likely to be a ‘security.’” Reves, supra. at 66. The

stated purpose of the loan was to raise money for a substantial investment to generate

profit. Complaint Ex. A Sections 2.2 (Purpose of the Loan), 3.2(A)(Aterra designated

“To hold for investment appreciation the Lease.”). The same language establishes that

the reasonable expectations of the investor was to purchase a security. As to the plan of

distribution, “[a] debt instrument may be distributed to but one investor, yet still be a

security.” N.N.P. Inc., supra. at 1489. Finally, no another regulatory scheme is alleged

RESPONSE TO MOTION TO DISMISS - Page 3
1563850
            Case 5:18-cv-00966-FB Document 12 Filed 10/18/18 Page 4 of 5


which would significantly reduce the risk of the instrument rendering application of the

Securities Acts unnecessary. The overwhelming if not entire balance of the Reves factors

support a finding that the Special Purpose Loan Agreement is a security.

       8.      The Special Purpose Loan Agreement and the SouthTex common stock

also qualify as “investment contracts” under the Howey test because they involve an

investment of money in a common enterprise with profits to come solely from the efforts

of others. SEC v. W. J. Howey Co., 328 U.S. 293, 66 S. Ct. 1100 (1946); Williamson v.

Tucker, 645 F.2d 404, 418 (5th Cir. 1981), cert. denied, 454 U.S. 897, 102 S. Ct. 396, 70

L. Ed. 2d 212 (1981).

       9.      In sum, Rastorguev’s purchases were securities under the express terms of

the Exchange Act, under the Reves “family resemblance” test, and also under the Howey

test. The subject matter of the complaint is securities.

       10.     Rastorguev asserts that defendants, acting in concert, sold him the Special

Purpose Loan Agreement and the stock in SouthTex Energy Corporation by means of

fraud and deceit in violation of Section 10(b) of the Exchange Act and Rule 10b-5.

Complaint ¶¶31-33; 37-43. Rastorguev’s claims arise under the federal securities laws

and confer subject matter jurisdiction on this Court under 28 U.S.C. §1331 and 15 U.S.C.

§ 78aa.

       11.     The Court has supplemental jurisdiction over all other claims pursuant to

28 U.S.C. §1367 as the other claims are so related to claims within the Court’s original

jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.


RESPONSE TO MOTION TO DISMISS - Page 4
1563850
             Case 5:18-cv-00966-FB Document 12 Filed 10/18/18 Page 5 of 5


       Wherefore, Plaintiff prays that Defendants’ Motion to Dismiss be in all things

Denied, and for such other and further relief to which Plaintiff may show himself to be

justly entitled.



                                             Respectfully submitted,


                                             By: /s/ Sim Israeloff

                                                 SIM ISRAELOFF
                                                 Texas Bar No. 10435380
                                                 CHARLES A. GREEN
                                                 Texas Bar No. 08347380

                                             COWLES & THOMPSON, P.C.
                                             901 Main Street, Suite 3900
                                             Dallas, TX 75202
                                             (214) 672-2000 (Tel)
                                             (214) 672-2326 (Fax)
                                             E-mail: sisraeloff@cowlesthompson.com
                                                     cgreen@cowlesthompson.com

                                             ATTORNEYS FOR PLAINTIFF


                            CERTIFICATE OF SERVICE

       The undersigned certifies that on the 18th day of October, 2018, a true and correct

copy of the foregoing document was delivered via the Court's ECF system to all counsel

of record.

                                                /s/ Sim Israeloff




RESPONSE TO MOTION TO DISMISS - Page 5
1563850
